DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments of 04/22/2021 have been entered in full. Claims 16-18, 22-24, 39, 40, 42, 62, and 63 are pending. Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/09/2019.
Claims 16-18, 22, 23, 39, 40, 42, 62, and 63 are under consideration as they encompass the selected species. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 22, 23, 39, 40, 42, 62, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2594280 (Athens), US 20070248609 (De Kretser), and US 20100272734 (Berger), for reasons of record and the following. 
It is first noted that Applicant’s arguments filed 04/22/2021 are identical, verbatim
Independent claims 16-18 are drawn to methods comprising administering an inhibitor of activin receptor, wherein the inhibitor of the activin receptor is an anti-ActRII antibody or antigen binding fragment [thereof], each with different statements of purpose and intended outcome. The circumstances under which one would wish to inhibit, decrease or reduce Tfh (follicular helper) cell differentiation, germinal center B cell development or an antibody response (the stated outcome of claim 16) are the same as, or at least greatly overlapping with, the circumstances under which one would wish to inhibit or reduce an undesirable or aberrant immune response (the stated outcome of claim 17) or inhibit or reduce an undesirable or aberrant inflammatory response or inflammation (the stated outcome of claim 18). There does not appear to be a patient population that would be a selected for the method of any of claims 16-18 that would not be also selected in each of the other claims.   
The patient populations that are the subject of treatment in Athens and De Kretser are the same or substantially overlapping with the patient population of instant claims 16-18. Athens teaches methods for the prophylaxis and / or therapy of autoimmune diseases including, but not limited to, rheumatoid arthritis, multiple sclerosis, inflammatory bowel disease, vasculitis, anti-phospholipid Syndrome, scleroderma, or Systemic lupus erythematosus by administering a pharmaceutical composition comprising at least one activin neutraliser [0081]. The activin neutralisers include human antibodies raised against activin-A or against activin receptors (Abstract, [0078][0162]).  De Kretser teaches methods for the therapeutic or prophylactic treatment of conditions characterized by an unwanted or inappropriate inflammatory response by downregulating activin to a functionally ineffective level. Thus, De Kretser explicitly teaches that inhibition of activin will produce the results recited in instant claims 17 and 18. Antagonists of activin may be any compound capable of blocking, inhibiting or otherwise preventing activin 
Berger discloses antibodies that bind to ActRII and prevent ligand binding. One such antibody comprises all six CDRs having 100% sequence identity to the elected species recited in claims 62 and 63 (see SEQ ID NOs 11, 25, 39, 53, 67, and 81 recited in claim 15(k)). Berger emphasizes the administration of the antibodies to treat muscle conditions, including inflammatory myopathy such as in Gillian-Barre syndrome [0269-0270]. Thus, Berger suggests treating a patient population that overlaps with the subjects encompassed by the instant claims. 
The treatment of inflammatory myopathy, as taught in Berger, or the selection of an antibody disclosed in Berger as the”antibody raised against activin receptors” to treat other instances of undesirable immune responses and inflammation, as taught in Athens, would result in a method that is operationally identical to the methods of claims 62 and 63 as they depend from 16. Following the teachings and suggestions found in Athens and De Kretser, one of skill in the art would expect to successfully administer an antibody disclosed in Berger to reduce undesirable immune responses and inflammation. Therefore, the steps of the instant claims are obvious in view of the prior art. Administering the same agents to the same patients would necessarily produce all of the same results. There is no evidence that the effective amounts recited in claims 16-18 are different from the amounts that would be determined by following the teachings and suggestions of Athens or Berger.
Applicant’s arguments are directed against the failure of the cited references to teach the mechanism of action or intended outcomes disclosed in the instant specification and recited in the claims. Examples include:
Applicant submits that Athens, taken alone or together with De Kretser and Berger, fails to teach administration of an inhibitor of an activin receptor to a subject, (i) to decrease or reduce Tfh (follicular helper) cell differentiation, germinal center B cell development or an antibody response, (ii) to inhibit or reduce an undesirable or aberrant immune response, or (iii) to inhibit or reduce an undesirable or aberrant inflammatory response or inflammation. 

Athens, De Kretser and Berger fail to demonstrate that an inhibitor of an activin receptor will inhibit, decrease or reduce Tfh (follicular helper) cell differentiation, germinal center B cell development or an antibody response as per Claim 16 herein. In the absence of such a demonstration, and for at least the reasons of fact outlined above, the biological activity of an activin receptor inhibitor could not be predicted based upon the data shown in the cited art. Accordingly, one of skill in the art having knowledge of the cited art, could not predict, with any reasonable amount of certainty, that an inhibitor of an activin receptor will inhibit, decrease or reduce Tfh (follicular helper) cell differentiation, germinal center B cell development or an antibody response as claimed herein. Consequently, Athens, De Kretser and Berger, taken alone or together, fail to teach or suggest all of the limitations of independent claim 16 herein, or the claims that depend therefrom.

These arguments are not persuasive for the following reasons. 
First, as noted above and in the record, both De Kretser and Athens teach that controlling inflammation, such as in autoimmune diseases, can be achieved by inhibition of activin signaling. De Kretser explicitly teaches that inhibition of activin will produce the results recited in instant claims 17 and 18. De Kretser and Athens each advocate inhibiting activin signaling in the same patient population contemplated in the instant claims. As noted above, Athens teaches that the desired inhibition of activin can be achieved by agents that target activin directly or by antibodies raised against activin receptors. Berger teaches that the very same species of antibody, identical in all six CDRs to the elected species in the instant case, can be used to inhibit activin signaling.
Thus, the only element missing from De Kretser, Athens, and Berger, is the understanding that administration of an inhibitor of an activin receptor to a subject would decrease or reduce Tfh (follicular helper) cell differentiation, germinal center B cell development or an antibody response. This new understanding does not result in a new method. Even with this new understanding, the practitioner of the method is motivated to administer the same agent to the same patients as had already been taught or suggested in the prior art. The instant disclosure represents a discovery of a new scientific explanation of how the generic antibodies raised against activin receptors taught in Athens and the specific anti-activin antibodies taught in Berger work when the steps rendered obvious by the prior art are performed. The recited decreases in Tfh differentiation, germinal center B cell development or an antibody response will necessarily occur whenever the Berger antibody is administered, regardless of whether the practitioner of the method was aware of it.
An inherent characteristic of a formulation can be part of the prior art in an obviousness 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
analysis even if the inherent characteristic was unrecognized or unappreciated by a skilled artisan. See In re Kao, 639 F.3d 1057, 1070 [98 USPQ2d 1799] (Fed. Cir. 2011). See In re Kubin, 561 F.3d 1351, 1357 [90 USPQ2d 1417] (Fed. Cir. 2009) (stating “[e]ven if no prior art of record explicitly discusses the [limitation], [applicant's] application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed invention], but rather a property necessarily present in [the claimed invention]”); see also King Pharmaceuticals, Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1275-76 [95 USPQ2d 1833] (Fed. Cir. 2010) (stating that “merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner